internal_revenue_service number release date index number ----------------------- attention --------------------------- -------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ id no ------------------ telephone number fax number ---------------------- --------------------- refer reply to cc ita plr-120468-13 date october in re request for extension of time to file form_970 application to use lifo inventory_method legend parent ----------------------- ein ----------------- taxpayers ----------------------------------------------------------------------------------------------------------------- ------------------------- -------------------------------------------- ein ------------------- ----------------- date date year ---------------------- --------------------------- ------- dear ------------------- this letter is in reply to a private_letter_ruling request filed by parent on behalf of taxpayers parent requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form 970s application to use lifo inventory_method on behalf of taxpayers taxpayers elected the last-in_first-out inventory_method described in sec_472 of the internal_revenue_code lifo inventory_method for their inventory and parent was required by sec_1_472-3 of the income_tax regulations to file form 970s on behalf of taxpayers plr-120468-13 on date in a transaction parent states qualifies as a nontaxable sec_351 exchange parent transferred assets and liabilities to taxpayers two newly formed subsidiaries the form 970s were to have been filed by parent on behalf of taxpayers for the taxable_year ending date but parent failed to file either form_3115 upon switching accounting firms to provide audit services parent discovered in year that it had failed to complete the form 970s for the taxable_year ending date parent states that taxpayers were each required to file a form_970 because as held in revrul_70_564 1970_1_cb_109 a corporation that acquires inventories in a transfer under sec_351 must file a form_970 in order to adopt the lifo inventory_method promptly after discovery of this failure to timely file form 970s parent filed this request on behalf of taxpayers for an extension of time to file the form 970s for federal_income_tax purposes taxpayers implemented the lifo inventory_method described in sec_472 in the year ending date and have used the lifo inventory_method for all subsequent taxable years parent also represents that the lifo inventory_method was used by taxpayers in their reports to shareholders partners or other proprietors to beneficiaries and for credit purposes for the taxable_year ending date and for all subsequent taxable years sec_472 provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used in a statement of its election to use such inventory_method the statement is to be made on form_970 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 plr-120468-13 under sec_301_9100-3 a taxpayer applying for relief for failure to make an election before the failure is discovered by the internal_revenue_service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301 b a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for parent to file the missing form 970s for taxpayers this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to each form_970 and send it to the service_center in which parent filed its federal consolidated tax_return that included the taxpayers’ returns for the year ended date the ruling contained in this letter is based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether each taxpayer has plr-120468-13 correctly used the lifo inventory_method we also have no opinion as to the asset and liability transfer that occurred on date this ruling is directed only to parent who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to parent’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting
